UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) ü ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-20111 EAT AT JOE’S, LTD. (Name of small business issuer in its charter) Delaware 75-2636283 (State of Incorporation) (I.R.S. Employer Identification No.) 670 White Plains Road, Suite 120 Scarsdale, New York, 10583 (914) 725-2700 Securities Registered Pursuant to Section 12(g) of the Act: Title of Each ClassName of Each Exchange on which Registered Common Stock, $.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[ü] No Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act[] Yes[ü] No Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ü] YesNo 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ü] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitioins of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [ü] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo ü State the aggregate market value of the voting and non-voting common equity held by non-affiliates:$473,721 based on 47,372,129 non affiliate shares outstanding at $0.01 per share, which is the average bid and asked price of the common shares as of the last business day of the registrant’s most recently completed fiscal quarter. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of December 31, 2010, there were 106,577,710 shares of the Registrant's common stock, par value $0.0001, issued, and 20,000 shares of Series E Convertible preferred stock (convertible to 9,433,962 common shares), par value $0.0001. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”). The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None 2 TABLE OF CONTENTS Item Number and Caption Page PART I Item 1. Description of Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Description of Property 6 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Common Equity and Related Stockholder Matters 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis or Plan of Operations 8 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 12 Item 8. Financial Statements 13 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9AT. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 14 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management 16 Item 13. Certain Relationships and Related Transactions 16 Item 14. Principal Accountant Fees and Services 18 Item 15. Exhibits and Reports on Form 8-K 19 3 PART I ITEM 1DESCRIPTION OF BUSINESS General The business of Eat at Joe’s, Ltd. ( the “Company”) is to develop, own and operate theme restaurants called “Eat at Joe’s (R).”The theme for the restaurants is an "American Diner" atmosphere where families can eat wholesome, home-cooked food in a safe friendly atmosphere.Eat at Joe's, the classic American grill, is a restaurant concept that takes you back to eating in the era when favorite old rockers were playing on chrome-spangled jukeboxes and neon signs reflected on shiny tabletops of the 1950's. The Company presently owns and operates one theme restaurant located in Philadelphia, Pennsylvania.Expansion within the current location is not viable, however management may seek to make acquisitions of established businesses, or, if a desirable location becomes available, we may elect to expand the concept.Locations would be sought in heavily trafficked areas, such as within an airport, train station, etc.We have not found any such location as of the date of this filing and no agreements are in place. Any acquisitions would be subject to the availability of funding.The restaurants will be modest priced restaurants catering to the local working and residential population rather than as a tourist destination. The Company’s common stock is traded on the National Association of Security Dealers, Inc. (the “NASD’s”) OTC Bulletin Board Under the symbol “JOES.” History The company was incorporated as Conceptualistics, Inc. on January 6, 1988 in Delaware as a wholly owned subsidiary of Halter Venture Corporation ("HVC"), a publicly-owned corporation (now known as Debbie Reynolds Hotel and Casino, Inc.)In 1988, HVC divested itself of approximately 14% of its holdings in the Company by distributing 1,777,000 shares of the issued and outstanding stock of the Company to its shareholders.The then majority shareholder of HVC became the majority shareholder of the Company.Its authorized capital stock is 50,000,000 shares of common stock, par value $0.0001 per share and 10,000,000 shares of preferred stock, par value $0.0001 per share. During the period from September 30, 1988 to March 1, 1990, the company remained in the development stage while attempting to enter the mining industry.The Company acquired certain unpatented mining claims and related equipment necessary to mine, extract, process and otherwise explore for kaolin clay, silica, feldspar, precious metals, antimony and other commercial minerals from its majority stockholder and unrelated third parties.The Company was unsuccessful in these start up efforts and all activity ceased during 1992 as a result of foreclosure on various loans in default and/or abandonment of all assets. From March 1, 1990 to January 1, 1997, the Company did not engage in any business activities. On January 1, 1997, the Shareholders adopted a plan of reorganization and merger between the Company and E. A. J. Holding Corp. Inc. (“Hold”) to be effective on or before January 31, 1997.Under the plan, the Company acquired all the issued and outstanding shares of “Hold”, a Delaware corporation making “Hold” a wholly owned subsidiary of the Company for 5,505,000 common shares of the Company. In addition to its wholly owned subsidiary, Hold, the Company has thirteen wholly owned subsidiaries: E.A.J. PHL Airport, Inc. a Pennsylvania corporation, E.A.J. Shoppes, Inc., a Nevada corporation, E.A.J. Cherry Hill, Inc., a Nevada corporation, E.A.J. Neshaminy, Inc., a Nevada corporation, E.A.J. PM, Inc., a Nevada corporation, 4 E.A.J. Echelon, Inc., a Nevada corporation, E.A.J. Market East, Inc., a Nevada corporation, E.A.J. MO, Inc., a Nevada corporation, Branded Restaurant Group, Inc. (formerly E.A.J. Syracuse, Inc.), a Nevada corporation, E.A.J. Walnut Street, Inc., a Nevada corporation, E.A.J. Owings, Inc., a Nevada corporation. 1337855 Ontario Inc., an Ontario corporation, 1398926 Ontario Inc., an Ontario corporation. On January 29, 2010, the Company filed certificates of dissolution with the State of Nevada for E.A.J. Echelon, Inc., E.A.J. Owings, Inc., and Regency Communications Group, Inc. (formerly E.A.J. Neshaminy, Inc.). Each of the subsidiaries was organized to operate a single restaurant.The Company presently owns and operates one theme restaurant located in Philadelphia, Pennsylvania and operated under the subsidiary E.A.J. PHL Airport Inc.The Company is attempting to make at least one acquisition during the next 12 months, subject to the availability of funding.All restaurants will be located in high traffic locations.The restaurants will be modest priced restaurants catering to the local working and residential population rather than as a tourist destination. All administrative activities of the Company have been conducted by corporate officers from either their home or shared business offices located at 670 White Plains Road, Suite 120, Scarsdale, NY 10583.Currently, there are no outstanding debts owed by the Company for the use of these facilities and there are no commitments for future use of the facilities. OPERATING LOSSES The Company has incurred net income (losses) from operations of approximately $46,000 and ($4,000) for the years ended December 31, 2010 and December 31, 2009, respectively.Such operating income and losses reflect developmental and other administrative costs for 2010 and 2009.The Company expects to incur losses in the near future until profitability is achieved.The Company’s operations are subject to numerous risks associated with establishing any new business, including unforeseen expenses, delays and complications.There can be no assurance that the Company will achieve or sustain profitable operations or that it will be able to remain in business. FUTURE CAPITAL NEEDS AND UNCERTAINTY OF ADDITIONAL FUNDING Revenues are not yet sufficient to support the Company’s operating expenses and are not expected to reach such levels until the company implements a plan of expansion.Since the Company’s formation, it has funded its operations and capital expenditures primarily through private placements of debt and equity securities.The Company expects that it will be required to seek additional financing in the future.There can be no assurance that such financing will be available at all or available on terms acceptable to the Company. GOVERNMENT REGULATION The Company is subject to all pertinent Federal, State, and Local laws governing its business.Each Eat at Joe’s is subject to licensing and regulation by a number of authorities in its State or municipality.These may include health, safety, and fire regulations.The Company’s operations are also subject to Federal and State minimum wage laws governing such matters as working conditions, overtime and tip credits. COMPETITION The Company faces competition from a wide variety of food distributors, many of which have substantially greater financial, marketing and technological resources than the Company. EMPLOYEES As of March 29, 2011, the Company had approximately 9 employees, none of whom is represented by a labor union. 5 ITEM 1ARISK FACTORS RISK OF LOW-PRICED STOCKS Rules 15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”) impose sales practice and disclosure requirements on certain brokers and dealers who engage in certain transactions involving “a penny stock.” Currently, the Company’s Common Stock is considered a penny stock for purposes of the Exchange Act.The additional sales practice and disclosure requirements imposed on certain brokers and dealers could impede the sale of the Company’s Common Stock in the secondary market.In addition, the market liquidity for the Company’s securities may be severely adversely affected, with concomitant adverse effects on the price of the Company’s securities. Under the penny stock regulations, a broker or dealer selling penny stock to anyone other than an established customer or “accredited investor” (generally, an individual with net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser’s written consent to the transaction prior to sale, unless the broker or dealer or the transaction is otherwise exempt.In addition, the penny stock regulations require the broker or dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission (the “SEC”) relating to the penny stock market, unless the broker or dealer or the transaction is otherwise exempt.A broker or dealer is also required to disclose commissions payable to the broker or dealer and the registered representative and current quotations for the Securities.In addition, a broker or dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer’s account and information with respect to the limited market in penny stocks. LACK OF TRADEMARK AND PATENT PROTECTION The Company relies on a combination of trade secret, copyright and trademark law, nondisclosure agreements and technical security measures to protect its products.Notwithstanding these safeguards, it is possible for competitors of the company to obtain its trade secrets and to imitate its products.Furthermore, others may independently develop products similar or superior to those developed or planned by the Company. ITEM 1BUNRESOLVED STAFF COMMENTS There are no unresolved staff comments. ITEM 2DESCRIPTION OF PROPERTY All administrative activities of the Company have been conducted by corporate officers from either their home or shared business offices located at 670 White Plains Road, Suite 120, Scarsdale, NY 10583.Currently, there are no outstanding debts owed by the Company for the use of these facilities and there are no commitments for future use of the facilities. The Company’s wholly-owned subsidiary E.A.J. PHL Airport, Inc. leases approximately 845 square feet in the Philadelphia Airport, Philadelphia, Pennsylvania pursuant to a lease dated July 6, 2010.E.A.J. PHL Airport pays $14,000 per month basic rent plus 20% of gross revenues above $1,200,000 under the lease which expires April 30, 2017. 6 ITEM 3LEGAL PROCEEDINGS NONE ITEM 4SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were subject to a vote of security holders during the year 2010. PART II ITEM 5MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS MARKET INFORMATION The Company’s Common Stock is traded on the NASD’s OTC Bulletin Board under the symbol “JOES.”The following table presents the high and low bid quotations for the Common Stock as reported by the NASD for each quarter during the last two years.Such prices reflect inter-dealer quotations without adjustments for retail markup, markdown or commission, and do not necessarily represent actual transactions. High Low 2009: First Quarter Second Quarter Third Quarter Fourth Quarter 2010: First Quarter Second Quarter Third Quarter Fourth Quarter DIVIDENDS The Company has never declared or paid any cash dividends.It is the present policy of the Company to retain earnings to finance the growth and development of the business and, therefore, the Company does not anticipate paying dividends on its Common Stock in the foreseeable future. The number of shareholders of record of the Company’s Common Stock as of December 31, 2010 was approximately 2,320. On July 29, 2003, the Board of Directors Resolved to change the authorized capital stock from 50,000,000 common shares to 250,000,000 common shares.There was no change to the par value. On August 8, 2003, the Board of Directors resolved to issue 20,000 shares of Series E Convertible Preferred Stock with a par value of $0.0001 per share to Joseph Fiore as payment for a $100,000 advance to the company. 7 ITEM 6SELECTED FINANCIAL DATA Not applicable to smaller reporting companies. ITEM 7MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Plan of Operations - Eat at Joe's Ltd. Intends to open and operate theme restaurants styled in an "American Diner" atmosphere where families can eat wholesome, home cooked food in a safe friendly atmosphere.Eat at Joe's, the classic American grill, is a restaurant concept that takes you back to eating in the era when favorite old rockers were playing on chrome-spangled jukeboxes and neon signs reflected on shiny tabletops of the 1950's.Eat at Joe's fulfills the diner dream with homey ambiance that's affordable while providing food whose quality and variety is such you can eat there over and over, meal after meal.To build on the diner experience, a retail section in each Eat at Joe's would allow customers to take the good feelings home with them, in the form of 50's memorabilia. The Company's expansion strategy is to open restaurants either through Joint Venture agreements or Company owned units.Units may consist of a combination of full service restaurants or food court locations.Restaurant construction will take from 90-150 days to complete on a leased site. In considering site locations, the Company concentrates on trade demographics, such as traffic volume, accessibility and visibility.High Visibility Malls and Strip Malls in densely populated suburbs are the preferred locations.The Company also scrutinizes the potential competition and the profitability of national restaurant chains in the target market area.As part of the expansion program, the Company will inspect and approve each site before approval of any joint venture or partnership. A typical food court unit is approximately 500 square feet, whereas for a full service operation it is approximately 3,500 square feet.Food court operation consists of a limited menu.A full service restaurant consists of 30-35 tables seating about 140-150 people.The bar area will hold 6-8 tables and seats 30-35 people. The restaurant industry is an intensely competitive one, where price, service, location, and food quality are critical factors.The Company has many established competitors, ranging from similar casual-style chains to local single unit operations.Some of these competitors have substantially greater financial resources and may be established or indeed become established in areas where the Eat at Joe's Company operates.The restaurant industry may be affected by changes in customer tastes, economic, demographic trends, and traffic patterns.Factors such as inflation, increased supplies costs and the availability of suitable employees may adversely affect the restaurant industry in general and the Eat at Joe's Company Restaurant in particular.Significant numbers of the Eat at Joe's personnel are paid at rates related to the federal minimum wage and accordingly, any changes in this would affect the Company's labor costs. Over the next twelve months, the company will maintain operations as they currently exist.We do not anticipate the hiring of new full-time employees or the need for additional funds to satisfy cash requirements.Expansion within the current location is not viable, however management may seek to make acquisitions of established businesses, or, if a desirable location becomes available, we may elect to expand the concept.Locations would be sought in heavily trafficked areas, such as within an airport, train station, etc.We have not found any such location as of the date of this filing and no agreements are in place. 8 Results of Operations - For the years ended December 31, 2010 and 2009, the Company had net income (loss) from operations of approximately $46,000 and ($4,000) respectively. Total Revenues - For the years ended December 31, 2010 and 2009, the Company had total sales ofapproximately $1,241,000 and $1,274,000 respectively, for an decrease of approximately $33,000.The decrease was mainly due to decreases in airport traffic, and the general state of the economy.Management believes revenues will grow in the future as airport traffic increases. Costs and Expenses - Costs of revenues, which include the costs of food, beverage, and kitchen supplies decreased as a percentage of sales by approximately 5% from 2009 to 2010.This decrease can be attributed to several factors, including, but not limited to rebates from manufacturers (off of invoices), the stabilization of dairy products and the streamlining of the menu with a movement to higher profit menu items and the elimination of certain menu items with higher food costs. The cost of labor decreased 3% as a percentage of sales from 2009 to 2010 due to better management criteria. The cost of rent increased 2% as a percentage of sales from 2009 to 2010.E.A.J. PHL Airport pays $14,000 per month basic rent plus 20% of gross revenues above $1,200,000 under the lease.The rent is a fixed cost and sales are variable, so the total rent paid varies from year to year. Depreciation and amortization expense decreased approximately $100 from 2009 to 2010.This decrease is attributable to a greater number of assets being fully depreciated.Management expects depreciation and amortization to decline until the Company can carry out its expansion plans.Depreciation expense will increase as these plans are completed. General and administrative expenses increased 1% as a percentage of sales from 2009 to 2010.This increase is mainly attributable to an increase in other professional services in 2010 as compared to 2009. Interest income and dividend income decreased from 2009 to 2010.Interest income decreased approximately $1,300 and dividend income decreased approximately $4 from 2009 to 2010.There was less interest due to lower interest rates and lower cash balances. Interest expense increased approximately $5,600 from 2009 to 2010.This increase is due to the continuing interest being accrued on notes payable from prior years and the interest on the new notes payable from 2009 and 2010. The unrealized gain (loss) on trading securities decreased from a gain of $107,562 in 2009 to a loss of $187,662 in 2010.This change was due to the decreasing value of trading securities during 2010. The realized gain (loss) from the sale of marketable securities changed from a gain of $320,711 in 2009 to a loss of $138,645 in 2009.This change was due to the decreasing value of the trading securities being sold. During 2010, the Company recognized $112,139 of expense related to the write-off of notes receivable that were deemed to be uncollectible by the Company. The Company recognized impairment loss of $90,019 in 2010 related to the available-for-sale securities that were determined to be impaired, and were written down to their current market value. LIQUIDITY AND CAPITAL RESOURCES As of December 31, 2010, the Company has a working capital deficit of approximately $3,407,137.The Company's continued existence is dependent upon its ability to execute its operating plan and to obtain additional debt or equity financing.There can be no assurance the necessary debt or equity financing will be available, or will be available on terms acceptable to the Company. 9 Management’s plans include searching for and opening new restaurants in the future and obtaining additional financing to fund payment of obligations and to provide working capital for operations and to finance future growth.The Company is actively pursuing alternative financing and has had discussions with various third parties, although no firm commitments have been obtained.In the interim, shareholders of the Company have committed to meeting its operating expenses.Management believes these efforts will generate sufficient cash flows from future operations to pay the Company’s obligations and realize other assets.There is no assurance any of these transactions will occur. The Company has met its capital requirements through the sale of its Common Stock, Convertible Preferred Stock, Convertible Debentures and Notes Payable. Since the Company's re-activation in January, 1997, the Company's principal capitalrequirements have been the funding of (i) the development of the Company and its 1950's diner styleconcept, (ii) the construction of its existing units and the acquisition of the furniture, fixtures and equipment therein and (iii) towards the development of additional units. During 2010 and 2009, the Company generated approximately $155,000 and $173,000 respectfully, in cash from investing activities from the purchase and sale of marketable equity securities.As of December 31, 2010, the company owns marketable securities valued at approximately $228,000 with $1,327,142 in corresponding liabilities. During 2010 and 2009, the Company has raised approximately $0 and $0 through short-term notes payable and advances from majority stockholders.The net proceeds to the Company were used for working capital.During 2010 and 2009, the company repaid $240,000 and $60,000 in related party loans from past years.As of December 31, 2010, approximately $1,075,000 in advances was due to Joseph Fiore, C.E.O. of the Company. For the years ended December 31, 2010 and 2009, cash flows from operating activities provided (used) approximately $58,000 and ($5,000), respectively. After the completion of its expansion plans, the Company expects future development and expansion will be financed through cash flow from operations and other forms of financing such as the sale of additional equity and debt securities, capital leases and other credit facilities.There are no assurances that such financing will be available on terms acceptable or favorable to the Company. Government Regulations - The Company is subject to all pertinent Federal, State, and Local laws governing its business.Each Eat at Joe's is subject to licensing and regulation by a number of authorities in its State or municipality.These may include health, safety, and fire regulations.The Company's operations are also subject to Federal and State minimum wage laws governing such matters as working conditions, overtime and tip credits. Critical Accounting Policies -The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Note 1 to the Consolidated Financial Statements describes the significant accounting policies and methods used in the preparation of the Consolidated Financial Statements. Estimates are used for, but not limited to, contingencies and taxes.Actual results could differ materially from those estimates. The following critical accounting policies are impacted significantly by judgments, assumptions, and estimates used in the preparation of the Consolidated Financial Statements. We are subject to various loss contingencies arising in the ordinary course of business.We consider the likelihood of loss or impairment of an asset or the incurrence of a liability, as well as our ability to reasonably estimate the amount of loss in determining loss contingencies.An estimated loss contingency is accrued when management concludes that it is probable that an asset has been impaired or a liability has been incurred and the amount of the loss can be reasonably estimated.We regularly evaluate current information available to us to determine whether such accruals should be adjusted. 10 We recognize deferred tax assets (future tax benefits) and liabilities for the expected future tax consequences of temporary differences between the book carrying amounts and the tax basis of assets and liabilities.The deferred tax assets and liabilities represent the expected future tax return consequences of those differences, which are expected to be either deductible or taxable when the assets and liabilities are recovered or settled.Future tax benefits have been fully offset by a 100% valuation allowance as management is unable to determine that it is more likely than not that this deferred tax asset will be realized. The Company’s securities investments that are bought and held for an indefinite period of time are classified as available-for-sale securities.Available-for-sale securities are recorded at fair value on the balance sheet in current assets, with the change in fair value during the period excluded from earnings and recorded net of tax as a component of other comprehensive income.All of the Company’s available-for-sale are marketable securities and have no maturity date. The Company’s securities investments that are bought and held principally for the purpose of selling them in the near term are classified as trading securities.Trading securities are recorded at fair value on the balance sheet in current assets, with the change in fair value during the period included in earnings. Recently Enacted and Proposed Regulatory Changes - Recently enacted and proposed changes in the laws and regulations affecting public companies, including the provisions of the Sarbanes-Oxley Act of 2002 and rules proposed by the SEC and NASDAQ could cause us to incur increased costs as we evaluate the implications of new rules and respond to new requirements. The new rules could make it more difficult for us to obtain certain types of insurance, including directors and officers liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these events could also make it more difficult for us to attract and retain qualified persons to serve on the Company's board of directors, or as executive officers. We are presently evaluating and monitoring developments with respect to these new and proposed rules, and we cannot predict or estimate the amount of the additional costs we may incur or the timing of such costs. In December 2010, the FASB (Financial Accounting Standards Board) issued Accounting Standards Update 2010-29 (ASU 2010-29), Business Combinations (Topic 805) – Disclosure of Supplementary Pro Forma Information for Business Combinations. This Accounting Standards Update requires a public entity to disclose pro forma information for business combinations that occurred in the current reporting period. The disclosures include pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. The amendments in this Update affect any public entity as defined by Topic 805 that enters into business combinations that are material on an individual or aggregate basis. The amendments in this Update are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted. The Company does not expect the provisions of ASU 2010-29 to have a material effect on its financial position, results of operations or cash flows. In August 2010, the FASB issued Accounting Standards Update 2010-22 (ASU 2010-22), Accounting for Various Topics Technical Corrections to SEC Paragraphs - An announcement made by the staff of the U.S. Securities and Exchange Commission. This Accounting Standards Update amends various SEC paragraphs based on external comments received and the issuance of SAB 112, which amends or rescinds portions of certain SAB topics.The Company does not expect the provisions of ASU 2010-22 to have a material effect on its financial position, results of operations or cash flows. 11 In August 2010, the FASB issued Accounting Standards Update 2010-21 (ASU 2010-21), Accounting for Technical Amendments to Various SEC Rules and Schedules: Amendments to SEC Paragraphs Pursuant to Release No. 33-9026: Technical Amendments to Rules, Forms, Schedules and Codification of Financial Reporting Policies. The Company does not expect the provisions of ASU 2010-21 to have a material effect on its financial position, results of operations or cash flows. In July 2010, the FASB issued Accounting Standards Update 2010-20 (ASU 2010-20), Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The amendments in this Update are to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. The disclosures about activity that occurs during the reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010.The Company does not expect the provisions of ASU 2010-20 to have a material effect on its financial position, results of operations or cash flows. In April 2010, the FASB issued Accounting Standards Update 2010-17 (ASU 2010-17), Revenue Recognition – Milestone Method (Topic 605).ASU 2010-17 provides guidance on applying the milestone method of revenue recognition in arrangements with research and development activities. The amendments in this Update are effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010.The Company’s adoption of the provisions of ASU 2010-17 did not have a material impact on its revenue recognition. In March 2010, the FASB issued Accounting Standards Update 2010-11 (ASU 2010-11), Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives.The amendments in this Update are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010.Early adoption is permitted at the beginning of each entity’s first fiscal quarter beginning after issuance of this Update.The Company’s adoption of the provisions of ASU 2010-11 did not have a material effect on its financial position, results of operations or cash flows. In February 2010, the FASB Accounting Standards Update 2010-10 (ASU 2010-10), Consolidation (Topic 810): Amendments for Certain Investment Funds. The amendments in this Update are effective as of the beginning of a reporting entity’s first annual period that begins after November 15, 2009 and for interim periods within that first reporting period. Early application is not permitted.The Company’s adoption of provisions of ASU 2010-10 did not have a material effect on its financial position, results of operations or cash flows. In February 2010, the FASB issued ASU No. 2010-09 Subsequent Events (ASC Topic 855) - Amendments to Certain Recognition and Disclosure Requirements (ASU 2010-09).ASU No. 2010-09 requires an entity that is an SEC filer to evaluate subsequent events through the date that the financial statements are issued and removes the requirement for an SEC filer to disclose a date, in both issued and revised financial statements, through which the filer had evaluated subsequent events. The adoption did not have an impact on the Company’s financial position, results of operations or cash flows. In January2010, the FASB issued Accounting Standards Update 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-09). ASU 2010-06 amends FASB Accounting Standards Codification (“ASC”) 820 and clarifies and provides additional disclosure requirements related to recurring and non-recurring fair value measurements and employers’ disclosures about postretirement benefit plan assets. This ASU is effective for interim and annual reporting periods beginning after December15, 2009. The adoption of ASU 2010-06 did not have a material impact on the Company’s financial statements. ITEM 7AQUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Not applicable. 12 ITEM 8FINANCIAL STATEMENTS The financial statements of the Company and supplementary data are included beginning immediately preceding the signature page to this report.See Item 13 for a list of the financial statements and financial statement schedules included. ITEM 9CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE There are not and have not been any disagreements between the Company and its accountants on any matter of accounting principles, practices or financial statements disclosure. ITEM 9A(T).CONTROLS AND PROCEDURES Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to management, including the principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Management necessarily applied its judgment in assessing the costs and benefits of such controls and procedures, which, by their nature, can provide only reasonable assurance regarding management’s control objectives. With the participation of management, our principal executive officer and principal financial officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures at the conclusion of the period ended December 31, 2010. Based upon this evaluation, the principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective in ensuring that material information required to be disclosed is included in the reports that we file with the Securities and Exchange Commission. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of our financial reporting for external purposes in accordance with accounting principles generally accepted in the United States of America. Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect our transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of our financial statements; providing reasonable assurance that receipts and expenditures of Company assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of Company assets that could have a material effect on our financial statements would be prevented or detected on a timely basis. Because of the inherent limitations of internal control over financial reporting, misstatements may not be prevented or detected on a timely basis. Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 13 Management, with the participation of the principal executive officer and principal financial officer, assessed the effectiveness of our internal control over financial reporting as of December 31, 2010. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control—Integrated Framework. Based on this assessment, management, with the participation of the principal executive officer and principal financial officer, believes that, as of December 31, 2010, our internal control over financial reporting is effective based on those criteria. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of Securities and Exchange Commission that permit the Company to provide only the management’s report in this annual report. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended December 31, 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION None PART III ITEM 10DIRECTORS EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT Executive Officers and Directors The following table sets forth the name, age, and position of each executive officer and director of the Company: Director's Name Age Office Term Expires Joseph Fiore 48 Chief Executive Officer, Next Chief Financial Officer, Annual Chairman of the Board of Meeting Director/Secretary James Mylock, Jr. 43 Director Next Annual Meeting Tim Matula 49 Director Next Annual Meeting 14 Joseph Fiore has been Chairman, Chief Executive Officer, and Chief Financial Officer since October, 1996. In 1982, Mr. Fiore formed East Coast Equipment and Supply Co., Inc., a restaurant supply company that he still owns.Between 1982 and 1993, Mr. Fiore established 9 restaurants (2 owned and 7 franchised) which featured a 1950's theme restaurant concept offering a traditional American menu. James Mylock, Jr. has worked with Joseph Fiore in marketing and business development since graduating from the State University of New York at Buffalo in 1990. Tim Matula joined Shearson Lehman Brothers as a financial consultant in 1992. In 1994 he joined Prudential Securities and when he left Prudential in 1997, he was Associate Vice President, Investments, Quantum Portfolio Manager. The Company's Certificate of Incorporation provides that the board of directors shall consist of from one to nine members as elected by the shareholders.Each director shall hold office until the next annual meeting of stockholders and until his successor shall have been elected and qualified. Board Meetings and Committees The Directors and Officers will not receive remuneration from the Company until a subsequent offering has been successfully completed, or cash flow from operating permits, all in the discretion of the Board of Directors.Directors may be paid their expenses, if any, of attendance at such meeting of the Board of Directors, and may be paid a fixed sum for attendance at each meeting of the Board of Directors or a stated salary as Director.No such payment shall preclude any Director from serving the Corporation in any other capacity and receiving compensation therefor.No compensation has been paid to the Directors.The Board of Directors may designate from among its members an executive committee and one or more other committees.No such committees have been appointed. Compliance with Section 16(a) of the Exchange Act Based solely upon a review of forms 3, 4, and 5 and amendments thereto, furnished to the Company during or respecting its last fiscal year, no director, officer, beneficial owner of more than 10% of any class of equity securities of the Company or any other person known to be subject to Section 16 of the Exchange Act of 1934, as amended, failed to file on a timely basis reports required by Section 16(a) of the Exchange Act for the last fiscal year. Audit Committee Financial Expert The Company's board of directors does not have an "audit committee financial expert," within the meaning of such phrase under applicable regulations of the Securities and Exchange Commission, serving on its audit committee. The board of directors believes that all members of its audit committee are financially literate and experienced in business matters, and that one or more members of the audit committee are capable of (i) understanding generally accepted accounting principles ("GAAP") and financial statements, (ii) assessing the general application of GAAP principles in connection with our accounting for estimates, accruals and reserves, (iii) analyzing and evaluating our financial statements, (iv) understanding our internal controls and procedures for financial reporting; and (v) understanding audit committee functions, all of which are attributes of an audit committee financial expert. However, the board of directors believes that there is not any audit committee member who has obtained these attributes through the experience specified in the SEC's definition of "audit committee financial expert." Further, like many small companies, it is difficult for the Company to attract and retain board members who qualify as "audit committee financial experts," and competition for these individuals is significant. The board believes that its current audit committee is able to fulfill its role under SEC regulations despite not having a designated "audit committee financial expert." 15 ITEM 11EXECUTIVE COMPENSATION None of the executive officer’s salary and bonus exceeded $100,000 during any of the Company’s last two fiscal years. Employment Agreements Effective January 1, 1997, the Company entered into an employment Agreement with Joseph Fiore (the “Fiore Employment Agreement”) under which Joseph Fiore serves as chairman of the board and chief executive officer of the Company. Pursuant to the Fiore Employment Agreement, Mr. Fiore was to be paid $50,000 in 1997 and $75,000 in 1998.In addition, Mr. Fiore will receive family health insurance coverage until age 70 and life insurance coverage until age 70 with a death benefit of $1,000,000 and the use of an automobile, with all expenses associated with the maintenance and operation of the automobile paid by the Corporation.Mr. Fiore deferred all salaries and benefits under this agreement until the Company reaches profitability. ITEM 12SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT Principal Shareholders The table below sets forth information as to each person owning of record or who was known by the Company to own beneficially more than 5% of the 106,577,710 shares of issued and outstanding Common Stock of the Company as of December 31, 2010 and information as to the ownership of the Company's Stock by each of its directors and executive officers and by the directors and executive officers as a group.Except as otherwise indicated, all shares are owned directly, and the persons named in the table have sole voting and investment power with respect to shares shown as beneficially owned by them. # of Name and Address Nature of Shares of Beneficial Owners Ownership Owned Percent Directors Joseph Fiore Common Stock 57,476,606 * 54% All Executive Officers Common Stock 59,205,581 ** 56% and Directors as a Group (5 persons) * Includes 49,143,273 shares of common stock and 2 shares (convertible to 23,255,814 common shares) of Series E convertible preferred shares on an as if converted basis. ** Includes 50,872,248 shares of common stock and 2 shares (convertible to 23,255,814 common shares) of Series E convertible preferred shares on an as if converted basis. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS During 2010 and 2009, Joseph Fiore, C.E.O. of the Company, and Berkshire Capital, which is controlled by Mr. Fiore, paid expenses and made advances to the Company.All expenses paid on behalf of the company have been recorded in the consolidated statements of operations for the period incurred.As of December 31, 2010 and 2009,$1,074,669 and $1,012,236 (including accrued interest at 6%) in advances was due to these related parties. 16 On August 8, 2003, the Board resolved to enter into an agreement with Berkshire Capital Management Co., Inc., a related party, for the purpose of utilizing the Company’s tax loss carry forward to sell Berkshire’s acquired free trading stock in other public companies.As of December 31, 2010 and 2009, related party accounts payable include $8,784 and $8,784, respectively, due to Berkshire Capital. On May 16, 2007, the Company acquired 3,000,000 shares of Sustainable Power Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $210,000, carrying an interest rate of 6% A.P.R.During the year ended December 31, 2010, the Company paid $210,000 towards this loan.At December 31, 2010, $43,841 was due on this loan. On May 16, 2007, 45,529,411 restricted shares of Eat at Joe’s, LTD were issued by the Board of Directors to Berkshire Capital Management Co, Inc at $0.015 per share in satisfaction of $682,941 in related party accounts payable due to Berkshire Capital Management.The shares were valued using the fair market value of the stock on the date of issuance.The fair market value of the stock was determined by the quoted market price of the stock on the date of issuance. On June 14, 2007, the Company acquired 1,000,000 shares of International Oil & Gas Holdings Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $125,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $154,534 was due on this loan. On July 17, 2007, the Company acquired 3,000,000 shares of International Oil & Gas Holdings Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $465,000, carrying an interest rate of 6% A.P.R.On January 8, 2008, $375,156 was paid on this note.At December 31, 2010, $123,480 was due on this loan. On August 22, 2007, the Company acquired 2,000,000 shares of International Oil & Gas Holdings Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $160,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $195,616 was due on this loan. On September 20, 2007, the Company acquired 1,000,000 shares of International Oil & Gas Holdings Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $55,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $66,919 was due on this loan. On January 11, 2008, the Company acquired 1,000,000 shares of Sustainable Power Corp from Berkshire Capital Management in exchange for a demand note in the amount of $47,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $56,148 was due on this loan. On February 29, 2008, the Company acquired 2,000,000 shares of Sustainable Power Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $126,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $149,285 was due on this loan. On February 28, 2008, 16,000,000 shares at $.013 of common stock were issued to the company’s current officers, directors and support staff.The shares were valued using the fair market value of the stock on the date of issuance.The fair market value of the stock was determined by the quoted market price of the stock on the date of issuance.Compensation expense of $208,000 resulting from this issuance has been recorded in the accompanying financial statements. On April 24, 2008, the Company acquired 2,000,000 shares of Sustainable Power Corp. From Berkshire Capital Management in exchange for a demand note in the amount of $71,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $83,368 was due on this loan. On April 24, 2008, the Company acquired 862,500 shares of EFoodSafety.Com from Berkshire Capital Management in exchange for a demand note in the amount of $163,875, carrying an interest rate of 6% A.P.R.On March 26, 2010, $30,000 was paid on this note.At December 31, 2010, $161,038 was due on this loan. 17 On July 1, 2008, the Company acquired 2,000,000 shares of Sustainable Power Corp. from Berkshire Capital Management in exchange for a demand note in the amount of $63,000, carrying an interest rate of 6% A.P.R.At December 31, 2010, $73,163 was due on this loan. On November 18, 2009, the Company acquired 5,000,000 share of Nuvilex, Inc. from Berkshire Capital Management in exchange for a note payable in the amount of $150,000.The note is due in three years and carries an interest rate of 6% A.P.R.At December 31, 2010, $160,364 was due on this loan. On October 19, 2010, the Company acquired 171,400 shares of Diamond Ranch Foods from Berkshire Capital Management in exchange for a note payable in the amount of $50,000.The market value of the shares on October 19, 2010 was $1.05 per share, for a total value of $179,970.As part of this transaction, the Company recorded contributed capital of $129,970, which was the difference in the value of the shares and note payable.The note is duein three years and carries an interest rate of 6% A.P.R.At December 31, 2010, $50,601 was due on this loan. ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The following is a summary of the fees billed to us by Robison, Hill & Company for professional services rendered during the years ended December 31, 2010 and 2009: Service Audit Fees $ $ Audit-Related Fees - - Tax Fees All Other Fees - - Total $ $ Audit Fees. Consists of fees billed for professional services rendered for the audits of our consolidated financial statements, reviews of our interim consolidated financial statements included in quarterly reports, services performed in connection with filings with the Securities & Exchange Commission and related comfort letters and other services that are normally provided by Robison, Hill & Company in connection with statutory and regulatory filings or engagements. Tax Fees. Consists of fees billed for professional services for tax compliance, tax advice and tax planning. These services include assistance regarding federal, state and local tax compliance and consultation in connection with various transactions and acquisitions. Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Auditors The Audit Committee is to pre-approve all audit and non-audit services provided by the independent auditors. These services may include audit services, audit-related services, tax services and other services as allowed by law or regulation. Pre-approval is generally provided for up to one year and any pre-approval is detailed as to the particular service or category of services and is generally subject to a specifically approved amount. The independent auditors and management are required to periodically report to the Audit Committee regarding the extent of services provided by the independent auditors in accordance with this pre-approval and the fees incurred to date. The Audit Committee may also pre-approve particular services on a case-by-case basis. The Audit Committee pre-approved 100% of the Company’s 2010 audit fees, audit-related fees, tax fees, and all other fees to the extent the services occurred after May 6, 2004, the effective date of the Securities and Exchange Commission’s final pre-approval rules. 18 ITEM 15. EXHIBITS, AND REPORTS ON FORM 8-K (a) The following documents are filed as part of this report. 1Financial Statements Page Report of Independent RegisteredPublic Accountants F-1 Consolidated Balance Sheets, December 31, 2010 and 2009 F-3 Consolidated Statements of Operations, For The Years Ended December 31, 2010 and 2009 F-5 Consolidated Statement of Changes in Stockholders’ Equity and Comprehensive Income, For The Years Ended December 31, 2010 and 2009 F-6 Consolidated Statements of Cash Flows, For The Years Ended December 31, 2010 and 2009 F-7 Notes to Consolidated Financial Statements F-8 2.Exhibits The following exhibits are included as part of this report: Exhibit Number Title of Document Articles of Incorporation(1) By-laws(1) Amended Articles of Incorporation Form of Warrant Agreement(1) Lease Information Form between E.A.J. PHL, Airport, Inc. and Marketplace Redwood Limited Partnership(1) Registration of trade name for Eat at Joe's(1) Registration Rights Agreement(1) 21 Subsidiaries of the Company(1) 31 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (1) Incorporated by reference. (a) No reports on Form 8-K were filed. 19 Robison, Hill & Co. Certified Public Accountants A PROFESSIONAL CORPORATION Brent M. Davies, CPA David O. Seal, CPA W. Dale Westenskow, CPA Barry D. Loveless, CPA Stephen M. Halley, CPA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Board of Directors and Stockholders Eat At Joe’s Ltd. and Subsidiaries We have audited the accompanying consolidated balance sheets of Eat At Joe’s Ltd., and subsidiaries (a Delaware corporation) as of December 31, 2010, and 2009 and the related consolidated statements of operations, changes in stockholders' equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2010.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Eat At Joe’s Ltd., and subsidiariesas of December 31, 2010,and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. F - 1 The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Robison, Hill & Co.
